Citation Nr: 1020606	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-16 996	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active service from January 1966 to June 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  

Since the recent October 2008 Supplemental Statement of the 
case the Veteran has submitted private clinical records into 
evidence, together with a waiver of initial RO consideration 
of that evidence.  

In August 2009, the Veteran testified during a Travel Board 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting at Fort Harrison, Montana, a transcript of 
which is of record.  

The issue of service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's has continuously had tinnitus since his 
military service and it, as with his service-connected 
bilateral sensorineural hearing loss, is due to in-service 
acoustic trauma.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2000); 38 C.F.R. §§ 3.102, 3.303 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is awarding service connection for tinnitus, a 
discussion of VA's duties to notify and assist is not 
required.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2009); Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997).

With respect to Hickson element (1), current disability, the 
September 2008 VA audiology examination report and September 
2006 private audiology examination report indicates the 
presence of tinnitus.  Hickson element (1) is accordingly met 
for the claim.

With respect to element (2), the Veteran's service treatment 
records are unavailable except for dental records and the 
report of the service entrance examination which is negative 
for tinnitus.  Accordingly, Hickson element (2) is not met 
with respect to disease.  Turning to an in-service injury, 
the Veteran has testified that he sustained acoustic trauma 
from mortar and rocket attacks and jet engine noise.  

Service connection is in effect for bilateral hearing loss, 
which indicates that VA has already conceded noise exposure.  
The Board therefore finds that the Veteran was exposed to 
hazardous noise in service.  Hickson element (2) is 
satisfied.

With respect to crucial Hickson element (3), medical nexus, 
the question presented in this case, i.e., the relationship, 
if any, between the Veteran's tinnitus and his naval service, 
is essentially medical in nature.  The Board is prohibited 
from exercising its own independent judgment to resolve 
medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The record contains the September 2008 VA examination report, 
in which the examiner noted the Veteran's tinnitus was of 
recent onset.  Although the examiner did not render an 
opinion in the Veteran's favor, the Board believes that 
continuity of tinnitus has been established by the Veteran's 
sworn statements, which the Board has no reason to 
disbelieve.  See, e.g., the August 2009 hearing transcript, 
pages 4-5. 

Resolving all doubt in the Veteran's favor, the Board 
concludes that Hickson element (3), has been satisfied via 
continuous symptomatology.  Thus, all three elements have 
been satisfied.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for tinnitus is warranted.  
The benefit sought on appeal is granted.

ORDER

Service connection for tinnitus is granted.  


REMAND

As noted, the Veteran's service treatment records are 
unavailable except for dental records and the report of the 
service entrance examination.  Private clinical records show 
that the Veteran has sustained a recent injury to his right 
elbow but the recent private clinical records also show the 
presence of degenerative disc disease and stenosis of the 
cervical spine.  

The Board is aware of the efforts made by the RO to locate 
the Veteran's service treatment records, as explained to the 
Veteran by the RO in a May 2007 letter.  He was informed that 
all possible efforts had been exhausted and further efforts 
would be futile.  

However, this was before the Veteran provided testimony 
concerning his treatment at specific Air Force bases, namely 
a base in Georgia and March Air Force base.  See the August 
2009 hearing transcript, page 7.  To search for any records 
from those facilities, or whoever now had possession of those 
records, requires further information from the Veteran as to 
the inclusive dates of treatment.  

Also, in light of the absence of the Veteran's service 
treatment records, his many years of honorable service, he 
should be afforded a VA nexus examination in conjunction with 
his claim.  

In this regard, the Board observes that while the Veteran 
testified that he had injured his back during service and was 
told that he had problem was his disc or nerves in his low 
back, the current evidence indicates the existence of 
pathology of the upper back, specifically the cervical spine.  
If the Veteran is claiming that his injured his cervical 
spine during service or otherwise claims that current 
cervical spine pathology is of service origin, he should be 
requested to specify this, to include the basis for any such 
claim, e.g., an injury.  



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request 
that he specify whether he is 
claiming service connection for 
residuals of an in-service low back 
injury as well as service connection 
for disability of the cervical spine.  
And, if he is claiming service 
connection for disability of the 
cervical spine, he should be 
requested to state the basis for the 
claim, e.g., any injury to include 
the dates and places of any injury 
and treatment for it.  

2.  In light of the Veteran's 
testimony, the Veteran should be 
contacted and requested to clarify 
the inclusive dates of treatment at 
the Air Force Bases to which he 
testified at the Travel Board 
hearing, namely an Air Force Base in 
Georgia and March Air Force Base.  
Then, additional attempts should be 
made to locate and obtain those 
records, if possible.  All steps 
taken in this regard should be 
documented in the record. 

3.  Then, afford the Veteran an 
examination for the purpose of 
determining the nature, time of 
onset, and etiology of any pathology 
of the Veteran's upper or lower back, 
or both.  

The examiner must have access to and 
review the claim folder for the 
Veteran's pertinent medical history.  
All necessary testing should be done 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.  

The examiner is asked to express an 
opinion as to whether the Veteran now 
has pathology of the upper or lower 
back, or both, which is at least as 
likely as not related to the 
Veteran's period of service.  

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.

If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should so 
state and must provide the rationale 
therefor.   

4.  To help avoid future remand, VA 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a 
deficient manner, then appropriate 
corrective action should be 
undertaken.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

5.  If the benefit sought remains 
denied, furnish the Veteran, and 
representative, if any, a 
Supplemental Statement of the Case 
(SSOC) and return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


